Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 and 6-8 are rejected under 35 U.S.C. 103 as obvious over Weemes 4219628 in view of Phelps 2006/0235185 in further view of Rees 3264272.
	Weems claims (#8) a blend of 80% polybutylene terephthalate (ie applicant’s “A”), 10% ionomer and 10% EPR (ie applicant’s “C”). The ionomer (see claim 1) is an ethylene/acrylic acid copolymer neutralized at about 50%.
The carboxy end group content for the PBT is no reported nor does the ethylene/acrylic acid ionomer have applicant’s “B2” propylene units.
	Applicant’s claimed carboxyl end group range encompasses the values of commercially available low acid PBT (paragraph 16, table 15 Phelps). Higher acid PBT have undesirable stability problems (paragraph 7 of Phelps).
	It would have been obvious to employ commercially available low acid PBT as Weemes’ PBT for the expected advantage.
In regards to the ionomer, Weemes (col 3 line 44) refers the reader to Rees 3264272 for other suitable ionomers.

It would have been obvious to replace some of the ethylene in Weemes’ ethylene/acrylic acid ionomer with propylene thereby resulting in an E/P/AA terpolymer ionomer (ie applicant’s “B”). Applicant’s claimed amount of “B2” (eg propylene) in the ionomer (ie 10-60%) encompasses a large part of all mathematical possibilities.

In regards to applicant’s dependent claims:
The ionomer (col 3 line 48) can be a sodium ionomer.
The intrinsic viscosity of the PBT of the cited example is not reported. However, the reference (col 3 line 59-60) suggests an intrinsic viscosity of 0.6-1.6dl/g. An intrinsic viscosity of 140ml/g – 150ml/g would have been at least obvious if not considered anticipatory.


Claim 1-3,6-8 and 11 are rejected under 35 U.S.C. 103 as obvious over Brinkman 3639527 in view of Caldwell 2005/0176920 in further view of CA674595.
	Brinkmann exemplifies (#1) a blend of 3980 parts polyethylene terephthalate (ie applicant’s “A”) and 20 parts of a Na neutralized 90/10 ethylene/methacrylic acid copolymer At least 10% of the carboxyl groups in the ionomer should be neutralized (col 3 line 14).
2” units.
	Applicant’s claimed carboxy end group range encompasses the values of typical PET. Caldwell (table 3-6) can be cited to show the carboxyl end group content of PET is ~20-30meq/kg (prior to Caldwell’s inventive increase to 40-50meq/kg paragraph 18). 
	It would have been obvious to employ PET with the common carboxyl end group contents as Brinkman’s PET.
In regards to the ionomer, Brinkman (col 2 line 37) refers the reader to CA674595 for other suitable ionomers.
CA674595 (page 7 line 1) teaches the ionomer can based on ethylene/propylene/ acid terpolymers. The ionomers (see tables) have 3-15% of the acid functional monomer with the balance ethylene.
It would have been obvious to replace some of the ethylene in Brinkman’s ethylene/acrylic acid ionomer with propylene thereby resulting in an E/P/AA terpolymer ionomer (ie applicant’s “B”). Applicant’s claimed amount of “B2” (eg propylene) in the ionomer (ie 10-60%) encompasses a large part of all mathematical possibilities.

In regards to applicant’s dependent claims:
	The PET has an intrinsic viscosity of 1.43dl/g (col 3 line 51).

Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Applicant's arguments filed 7/27/21 have been fully considered but they are not persuasive. 
Applicant argues that Phelps would lead one to employ a PBT with less carboxy endgroups than now claimed.
This is not convincing. Phelps is relied on merely to show the common carboxyl endgroup content of conventional PBT. Weemes suggests conventional PBT. Weemes does not suggest taking any steps to alter the conventional PBT’s carboxyl content. A conventional carboxyl endgroup content would have been prima facie obvious. Would it have been also obvious to alternatively follow Phelps’ “inventive” teachings and use a PBT of even lower carboxyl endgroup content? Possibly. However, this does not negate the obviousness of employing conventional PBT (and therefore a conventional carboxyl content) in the primary reference. Applicant does not deny that the claimed carboxyl content is merely the conventional value for common PBT.
Applicant appears to take the position that the “inventive” concept of the reference is what must be relied on. This is unconvincing. The use of patents as references is not limited to what the patentee describe as their invention (In re Heck 216 USPQ 1038,1039; MPEP 2123 I.).
	Applicant argues Rees ‘272 merely lists, but does not exemplify an ethylene/propylene/acrylic acid terpolymer ionomer or provide the benefits thereof.
2”).
Weemes (col 3 line 44) directly refers the reader to Rees 3264272 for suitable ionomers. This is the strongest possible combination rejection imaginable – the primary reference pointing the reader to the secondary reference. 
	Granted, Rees does not provide relative amounts of the propylene. However, Rees’ examples show ethylene/acid copolymers in a 85-97:15-3 ratio. Applicant’s claimed 35-89.95/10-60/0.05-70 ratio encompasses a large portion of all mathematical possibilities for replacing some of the ethylene with propylene. Rees failure to provide specific ratios E/P/acid is construed as permitting any ratio. Therefore, any amount of ethylene + propylene + 3-15% acid monomer is rendered prima facie obvious.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        8/12/21